Citation Nr: 1222520	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-39 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremity.  

3. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremity.

4. Entitlement to service connection for erectile dysfunction.

5. Entitlement to an initial rating for diabetes mellitus higher than 10 percent from August 31, 2005 to May 12, 2006, and an initial rating higher than 20 percent from May 13, 2006.  

6. Entitlement to an initial rating higher than 10 percent for status-post anterior cervical decompression and fusion of C5-6 and C6-7 from December 4, 2009 to May 4, 2010 and from July 1, 2010.  

7. Entitlement to an effective date earlier than December 4, 2009 for the grant of service connection for status-post anterior cervical decompression and fusion of C5-6 and C6-7.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

In October 2011, the Veteran testified that he had urinary and bowel problems secondary to the service-connected diabetes mellitus.  These issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Veteran, who is the appellant, served on active duty from February 1974 to April 1976 and from October 1980 to December 2002.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A rating decision in September 2006 denied service connection for hypertension.  A notice of disagreement was received in October 2006, a statement of the case was issued in September 2009, and a substantive appeal was timely received in September 2009.  A rating decision in September 2009 granted service connection for diabetes mellitus with a 10 percent evaluation, effective August 31, 2005, the date the Veteran's claim was received.  A notice of disagreement was received in September 2009, a statement of the case was issued in October 2010, and a substantive appeal was timely received in November 2010.  A rating decision in October 2010, increased the rating for diabetes mellitus to 20 percent effective May 13, 2006.  

In October 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  At the time of the Board hearing, the Veteran submitted additional evidence along with a waiver of initial RO review.  

In October 2007, the Veteran withdrew his claim for a higher rating for a low back disability and this claim is no longer in appellate status.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC: entitlement to service connection for peripheral neuropathy of the bilateral lower and bilateral upper extremity and erectile dysfunction, an initial higher rating for status-post anterior cervical decompression and fusion of C5-6 and C6-7, and entitlement to an earlier effective date for the grant of service connection for status-post anterior cervical decompression and fusion of C5-6 and C6-7.  


FINDINGS OF FACT

1. The onset of hypertension was during active duty service.

2. The Veteran's service-connected diabetes mellitus during the entire appeal period has required insulin, restricted diet, and regulations of activities; the evidence does not show episodes of ketoacidosis or hypoglycemic reactions.


CONCLUSIONS OF LAW

1. Hypertension is due to active duty service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).

2. During the entire appeal period, the criteria for an initial rating of 40 percent, but not higher, for diabetes mellitus have been met.  38 U.S.C.A. § 1155 (West 2002);4.119, Diagnostic Code 7913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As for the claim of service connection for hypertension, in light of the favorable disposition, that is, granting service connection for hypertension, further discussion of notice compliance with the VCAA is not necessary.

As for the claim of entitlement to initial higher ratings for diabetes mellitus, in a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in October 2005 and in November 2007; however, as the claim is for an initial higher rating, once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disabilities, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable regarding the claim for an initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008). 




Duty to Assist

VA has fulfilled its duty to assist in obtaining service treatment records, post-service treatment records to include VA medical records and private medical records, and lay statements.  Additionally, the Veteran was afforded a VA examination in November 2009, which is adequate for rating purposes.  The evidence does not suggest that there has been a material change in the service-connected diabetes mellitus to warrant a reexamination under 38 C.F.R. § 3.327.  Thus, with respect to the Veteran's claim, there is no additional evidence which needs to be obtained.  

As the claim of service connection for hypertension is granted, discussion of the duty to assist with regard to this claim is not necessary.

Principles and Theories of Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hypertension, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Analysis

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this analysis, hypertension is defined as diastolic blood pressure that is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension is defined as systolic blood pressure that is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  

The Veteran contends that his hypertension is related to service.  The weight of the evidence shows that the inception of the Veteran's hypertension was in service.  
The pertinent evidence consists of service treatment records and post-service medical records and opinions.  Service treatment records show elevated blood pressure.  In January 1998 it was 136/89 and in February 2000 it was 138/88.  An entry in 2001, shows the Veteran's resting blood pressure primarily ranged from 130/90 to 160/90.  On the report of medical examination in February 2002, the blood pressure was 128/82; however, the examiner provided a diagnosis of hypertension by history.  On the report of medical history in February 2002, the examiner noted the Veteran had a recent profile for hypertension.  On the report of medical assessment in February 2002, the examiner indicated that the Veteran had a recent diagnosis of hypertension.  In a letter dated in October 2006, the Veteran's Primary Care Manager stated that during active duty service he provided care for the Veteran from 2002 to 2003, and noted that the Veteran had borderline hypertension and the highest reading was 164/89.  

After separation from service, private medical records in October 2003 show the blood pressure was 134/88 while sitting.  On VA examination in May 2006, the examiner noted that the onset of hypertension was in the early 1990s.  The diagnosis was uncontrolled hypertension.  

In a letter dated in August 2007, the Veteran's private doctor, Dr. H.C.W., stated that he has been treating the Veteran for hypertension since 2003.  In June 2008, Dr. H.C.W. stated that the onset of hypertension was during active duty service.  The Board finds this opinion relating the onset of hypertension to service to be highly probative as it is uncontroverted, consistent with the evidence of record and rendered by the Veteran's physician who began treating him for hypertension shortly after separation from service in December 2002.  

After a careful review of the record and resolving all doubt in favor of the Veteran, the Board concludes that hypertension is due to service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diabetes mellitus is rated under Diagnostic Code 7913.  Under Diagnostic Code 7913, the criterion for a 10 percent rating is diabetes manageable by restricted diet only.  The criteria for a 20 percent rating for diabetes mellitus are insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  The criteria for a 40 percent rating are insulin, restricted diet, and regulation of activities.  The criteria for a 60 percent rating are insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  The criteria for a 100 percent rating are more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119 , DC 7913. 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  In order to show "regulation of activities" there must be medical evidence that it is necessary for a claimant to avoid strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).

In addition, a note following the rating criteria indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119.  

Evidence and Analysis

In November 2010, the Veteran contended that he is entitled to at least a 40 percent rating for diabetes mellitus.  In October 2006, he asserted that prior to discharge from service, his healthcare providers instructed him to cease all physical activities due to diabetes mellitus.  In October 2011 the Veteran testified that during his retirement examination from service, he was advised to regulate his activities and stop running.  In November 2010, the Veteran explained that when he filed his claim he did not know that insulin injections and regulation of activities were part of the criteria to evaluate the severity of diabetes mellitus.  In September 2011, he stated that he has been receiving insulin injections for several years due to high sugar levels.  

In a letter dated in October 2006, the Veteran's Primary Care Manager stated that during active duty service he provided care for the Veteran from 2002 to 2003, and that he had a glucose level of 114 and they focused on his diet and exercise to address his medical issues.  

In September 2009, the Veteran's private doctor, Dr. H.C.W., filled out a Physician's Statement and checked the box indicating that the Veteran's diabetes mellitus requires insulin and restricted diet or an oral hypoglycemic agent and restricted diet.  While Dr. H.C.W. did not check the box indicating that the Veteran's diabetes mellitus required insulin, a restricted diet, and a regulation of activities, in November 2010 Dr. H.C.W. clarified that the Veteran occasionally has been in need of insulin, a restricted diet, and a regulation of activities.  In November 2010, Dr. H.C.W. explained that he has been treating the Veteran for diabetes since 2003 and his treatment included oral medication, periodic insulin injections, and regulation of activities.  He elaborated that the Veteran has been instructed to avoid strenuous occupational and recreational activities.  

On VA examination in November 2009, the Veteran reported that in 2001 he was instructed to have a special diet and exercise due to diabetes mellitus.  The Veteran denied having a history of hospitalization, episodes of hypoglycemia reaction or ketoacidosis.  The examiner noted that the Veteran was on oral medication and was instructed to follow a restricted or special diet and was not restricted in his ability to perform strenuous activities.  

The lay and medical evidence during the entire appeal period discussed above unequivocally shows that the Veteran's diabetes mellitus has required a restricted diet.  As for insulin injections, both the Veteran and his private doctor have indicated that he has been in need of periodic insulin injections for several years.  While on VA examination in November 2009, the examiner noted that the Veteran was not restricted in his ability to perform strenuous activities, the Veteran in multiple statements addressed above and his private doctor in November 2010 indicated that over the years he has been instructed to avoid strenuous occupational and recreational activities due to his diabetes mellitus.  The Board finds the private examiner's opinion on this matter to be more probative than the November 2009 VA examiner's opinion, as the private examiner since 2003 has been treating the Veteran for diabetes mellitus and is more familiar with the Veteran's longitudinal history than the VA examiner.  Therefore based on the lay and medical evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the weight of the evidence shows that the Veteran's diabetes mellitus during the entire appeal period has required insulin, restricted diet, and regulations of activities thereby warranting a 40 percent rating under 38 C.F.R. § 4.119, Diagnostic Code 7913.  

While there is medical evidence that the Veteran has complications due to diabetes mellitus such as erectile dysfunction and urinary problems as explained in a private medical opinion in April 2011, the evidence does not show that the Veteran has episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider and thereby does not meet the criteria for the next higher rating of 60 percent.  As Diagnostic Code 7913 involves successive rating criteria, wherein a 10 percent rating requires diabetes manageable by restricted diet only, a 20 percent rating requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, a 40 percent rating requires insulin, restricted diet, and regulation of activities, and a 60 percent rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions, so that the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if one element is not met at any one level, the Veteran can only be rated at the level that did not require the missing element.  As the Veteran's diabetes is not manifested by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, the Veteran is not entitled to an initial disability rating higher than 40 percent.  As Diagnostic Code 7913 involves successive rating criteria, 38 C.F.R. § 4.7, where the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, does not apply.  See Tatum v. Shinseki, 23 Vet. App. 152, 154-56 (2009) (citing Camacho, 21 Vet. App. at 366-367).  Should the Veteran's service-connected diabetes mellitus increase in severity, he is welcome to file a claim for an increased rating.  

As the criteria for an initial rating higher than 40 percent under Diagnostic Code 7913 have not been demonstrated throughout the appeal period, there is no factual basis for a staged rating.  Hart at 21 Vet. App. 505.  As the preponderance of the evidence is against the claim for an initial rating higher than 40 percent during the entire appeal period, the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff 'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria reasonably describe the Veteran's symptomatology pertaining to diabetes mellitus.  In other words, the Veteran does not have symptomatology not already encompassed in the Rating Schedule and the assigned schedular rating is adequate.  Therefore, referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.

(The Order follows on the next page.)


ORDER

Entitlement to service connection for hypertension is granted.

Entitlement to an initial rating of 40 percent, but not higher, for diabetes mellitus during the entire appeal period is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

A rating decision in January 2010, denied entitlement to service connection for peripheral neuropathy of the bilateral lower and upper extremity and erectile dysfunction.  A rating decision in December 2010 continued the denial of these claims.  In April 2011, the Veteran disagreed with denial of entitlement to service connection for peripheral neuropathy of the bilateral lower and upper extremity and erectile dysfunction.  Similarly, a rating decision in March 2011 granted service connection for status-post anterior cervical decompression and fusion of C5-6 and C6-7 with an evaluation of a 10 percent rating effective December 4, 2009.  A 100 percent evaluation was assigned from May 5, 2010.  A 10 percent evaluation was assigned from July 1, 2010.  In December 2011, the Veteran filed a notice of disagreement with the initial rating and effective date of the claim of service connection of the cervical spine disability.  As a statement of the case has not been issued for any of these claims, the Board is required to remand the claims.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran a statement of the case as to the issues of service connection for peripheral neuropathy of the bilateral lower extremity, peripheral neuropathy of the bilateral upper extremity, and erectile dysfunction; entitlement to an initial rating higher than 10 percent for status-post anterior cervical decompression and fusion of C5-6 and C6-7 from December 4, 2009 to May 4, 2010 and from July 1, 2010; and entitlement to an effective date earlier than December 4, 2009 for the grant of service connection for status-post anterior cervical decompression and fusion of C5-6 and C6-7.  In order to perfect an appeal of a claim, the Veteran must still timely file a substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


